Citation Nr: 9917120	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  95-24 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a left 
foot injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1960 to September 1962.

In November 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, denied the 
veteran's claim for an increased rating for the residuals of 
a left foot injury that he sustained during service.  He 
timely appealed the RO's decision to the Board of Veterans' 
Appeals (Board).


REMAND

In his November 1994 Notice of Disagreement (NOD), and again 
in his September 1995 Substantive Appeal (on VA Form 9, 
Appeal to the Board), the veteran requested a hearing at the 
RO before a Member of the Board (i.e., a Travel Board 
hearing).  Shortly after each of his request, the RO notified 
him that his name was being placed, along with others, on a 
list of persons who wanted a Travel Board hearing, and that 
such hearing would be scheduled at the earliest opportunity.  
In October 1995, the RO notified him that it had not yet been 
determined when the Board would be visiting the RO to conduct 
Travel Board hearings, but that, unless he indicated 
otherwise, his name would remain on the list of those 
desiring a Travel Board hearing.  The RO also informed him 
that, due to this uncertainty, he could elect to testify at a 
hearing at the Board's offices in Washington, D.C., or at an 
RO hearing (before RO personnel), either in lieu of or in 
addition to a Travel Board hearing.  The RO went on to note 
that he could also withdraw his request for a hearing 
altogether.  He thereafter requested an RO hearing (before RO 
personnel), which was held in April 1996.  However, there is 
no indication of record that he has withdrawn his request for 
a Travel Board hearing, so one must be scheduled prior to 
further consideration of his claim.  See 38 C.F.R. § 20.704 
(1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
opportunity.  If he no longer wants a 
Travel Board hearing, then he must 
indicate this in a signed statement, and 
his statement must be placed in his 
claims folder to document this as fact.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).










